Title: Thomas Jefferson to Joseph Antrim, 8 August 1819
From: Jefferson, Thomas
To: Antrim, Joseph


          
            Sir
            Poplar Forest Aug. 8. 19.
          
          I am making a change in my central room here which will require the plaistering of the cieling to be done anew entirely say about 30. or 40. square yards. it is extremely desirable to have this done immediately on our closing the roof, which will be about the latter end of this present week. can you do me the favor so to arrange your business as to come & do it immediately on notice? when ready, I will send a cart to bring the lime, plaister, hair, and any tools you may have occasion for, and will be in the hope of your accompanying them. I salute you with esteem & respect.
          
            Th: Jefferson
          
         